Exhibit 10.1

 

FIRST LOAN MODIFICATION AGREEMENT AND OMNIBUS AMENDMENT

 

THIS FIRST LOAN MODIFICATION AGREEMENT AND OMNIBUS AMENDMENT, dated as of
July 18, 2016 (this “Modification Agreement”) is entered into by and among CV
PROPCO, LLC, a Nevada limited liability company (“Borrower”), NP TROPICANA LLC,
a Nevada limited liability company (“Leasehold Holder”), NP LANDCO HOLDCO LLC, a
Nevada limited liability company (“Holdco”), THE LENDERS FROM TIME TO TIME PARTY
TO THE CREDIT AGREEMENT (collectively and severally, the “Lenders”), DEUTSCHE
BANK AG CAYMAN ISLANDS BRANCH (“Deutsche Bank”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and JPMORGAN CHASE BANK,
N.A. (“JPMorgan”) as syndication agent (in such capacity, “Syndication Agent”).

 

RECITALS

 

A.                                    Deutsche Bank Trust Company Americas
(“DBTCA”) and JPMorgan (the “Original Lenders”) extended the Existing Loans to
Borrower in the aggregate principal amount of $250,000,000 (as amended, restated
and modified prior to the Effective Date, the “Original Facility”) pursuant to
the terms of that certain Credit Agreement, dated as of the Closing Date, as
amended by that certain First Amendment to Credit Agreement dated as of June 30,
2008 (collectively, the “Original Credit Agreement”).

 

B.                                    On July 28, 2009, (i) Station
Casinos, Inc. (“SCINC”), the previous indirect beneficial owner of Borrower,
(ii) FCP Holding, Inc., FCP VoteCo, LLC and Fertitta Partners LLC (collectively,
the “Original Guarantor”), and (iii) certain other Affiliates of SCINC
(collectively, the “Debtor Affiliates”) filed a voluntary bankruptcy petition
under the Bankruptcy Code with the United States Bankruptcy Court for the
District of Nevada (the “Bankruptcy Court”) and in connection therewith, filed a
Plan of Reorganization (as amended, supplemented or otherwise modified, the
“Restructuring Plan”).

 

C.                                    On August 27, 2010, the Bankruptcy Court
confirmed the Restructuring Plan pursuant to an order (the “Confirmation Order”)
which, among other things, approved the restructuring of certain indebtedness of
SCINC and certain of its subsidiaries, and certain transactions affecting SCINC,
Borrower, PropCo and Lenders (together with various other agreements which were
prerequisites to obtaining agreement or otherwise implementing the transactions
approved in the Confirmation Order, the “Restructuring”).

 

D.                                    In connection with the Restructuring, in
exchange for the Warrants and pursuant to the terms of that certain Loan
Modification Agreement (the “First Modification Agreement”) dated June 16, 2011,
by and among Borrower, the Original Lenders and Deutsche Bank AG, London Branch
(“Original Swap Counterparty”), among other things, (i) the outstanding
principal balance of the Loan (as defined in the Original Credit Agreement) made
by DBTCA to Borrower was reduced to $62,047,650.00 (the “Reduced DBTCA Loan”),
(ii) the outstanding principal balance of the Loan (as defined in the Original
Credit Agreement) made by JP Morgan to Borrower was reduced to $39,213,300.00
(the “Reduced JP Morgan Loan”), and (iii) the net termination payments payable
to Original Swap Counterparty under the Terminated Swap Agreements were reduced
to $3,739,050.00 (collectively, the “Reduced Hedge Termination Payment”) ((i),
(ii) and (iii) are collectively, the “Reduction Transactions”).

 

--------------------------------------------------------------------------------


 

E.                                     Immediately following the Reduction
Transactions (i) DBTCA assigned, and Deutsche Bank assumed, all of DBTCA’s
rights and obligations under the Note (as defined in the Original Credit
Agreement) issued by Borrower in favor of DBTCA (the “Original DBTCA Note”) and
the Original Credit Agreement and (ii) Swap Counterparty assigned, and Deutsche
Bank assumed, all of DBTCA’s right, title and interest in the Reduced Hedge
Termination Payment.

 

F.                                      Contemporaneously with the assignment of
DBTCA’s rights and obligations under the Original DBTCA Note and the Original
Credit Agreement to Deutsche Bank, DBTCA resigned as administrative agent under
the Original Credit Agreement, and the Lenders appointed Deutsche Bank, and
Deutsche Bank agreed, to act as administrative agent on behalf of the Lenders on
the terms and subject to the conditions set forth in the First Modification
Agreement and in the other Loan Documents.

 

G.                                    In connection therewith, the Original
Credit Agreement, as amended by the First Modification Agreement was amended and
restated pursuant to that certain Amended and Restated Credit Agreement, dated
as of June 16, 2011, by and among the Loan Parties, the Lenders, Administrative
Agent and Syndication Agent (the “Credit Agreement”).

 

H.                                   As a result of a one day delay in closing
the Credit Agreement transaction and other transactions related to the
Restructuring, Administrative Agent, Holdco, Leasehold Holder and Borrower,
among others, entered into that certain Omnibus Acknowledgement and Consent,
dated as of June 17, 2011, to confirm that the actual Closing Date for the
Credit Agreement is June 17, 2011.

 

I.                                        The Loan Parties, the Lenders,
Administrative Agent and Syndication Agent now desire to modify the terms of the
Credit Agreement and the Warrants in accordance with the terms set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Recitals. The recitals to this
Modification Agreement are incorporated into this Modification Agreement and
form a part of this Modification Agreement.

 

2.                                      Definitions.  Capitalized terms used in
this Modification Agreement and not defined herein shall have the meaning
provided in the Credit Agreement.

 

3.                                      Amendments to Definitions.  Section 1.1
of the Credit Agreement is hereby amended as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 The following defined terms are hereby added
to Section 1.1 of the Credit Agreement:

 

“Additional LTV Prepayment Amount” shall have the meaning set forth in
Section 10.24(b)(i)(A).

 

“Approved LTV Appraisal” shall have the meaning set forth in Section 10.24(b).

 

“Approved LTV Ratio” shall have the meaning set forth in Section 10.24(b).

 

“Change in Law” means any change after the date hereof in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Administrative Agent and/or Lender, of or
under any federal, state or foreign laws or regulations (whether or not having
the force of law) by any court or governmental or monetary authority charged
with the interpretation or administration thereof; provided however, that the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
bank for international settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, including, but not limited to,
high volatility commercial real estate (HVCRE) exposures, shall in each case be
deemed to be a change enacted after the date hereof, regardless of the date
enacted, adopted or issued).

 

“Gross Potential Rent” means the aggregate potential rental revenue for the
Mortgaged Property, as the same shall be proposed by Borrower and subject to the
approval of Administrative Agent.

 

“LTV Appraisal” shall have the meaning set forth in Section 10.24(b).

 

“LTV Ratio” means the ratio, calculated as of the Release Date and after giving
effect to the Cactus Assemblage Release, in which the numerator is equal to the
outstanding principal balance of the Loan and the denominator is equal to the
value of the Mortgaged Property then remaining subject to the Lien of the
Security Instruments, as reasonably determined by Administrative Agent based on
the LTV Appraisal or Approved LTV Appraisal, as applicable.

 

“Major Lease” means any Lease (a) covering more than 10% of the net rentable
square footage at the Mortgaged Property, (b) made with a Tenant that is a
Tenant under another Lease at the Mortgaged Property or that is an Affiliate of
any such Tenant under a Lease at the Mortgaged Property, if the Leases together
cover more than 10% of the net rentable square footage at the Mortgaged

 

3

--------------------------------------------------------------------------------


 

Property, (c) that contains an option or preferential right to purchase all or
any portion of the Mortgage Property, (d) under which the annual rent exceeds an
amount equal to 10% of the Gross Potential Rent in any year during the term of
such Lease, or (e) that is entered into during the continuance of an Event of
Default.

 

“Modification Fee” means an amount equal to one percent (1.00%) of the
outstanding principal balance of the Loans as of the Release Date after payment
of the Release Price, which shall be payable to the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them.

 

“OFAC” shall mean the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.

 

“Property Sale Release Price” means the greater of (i) the net proceeds of a
sale of the Cactus Assemblage to a third party (after taking into account the
payment of the Modification Fee, income and other taxes and impositions and
other customary and reasonable third-party sale costs) and (ii) Thirty-Five
Million Dollars ($35,000,000).

 

“Third Extended Maturity Date” means June 17, 2019.

 

“Third Extension Term” means the time period commencing on the day after the
Second Extended Maturity Date and ending on the Third Extended Maturity Date.

 

“Voluntary Prepayment Release Price” means a voluntary prepayment of Thirty-Five
Million Dollars ($35,000,000).

 

(b)                                 Section 1.1 is hereby amended by deleting
the definition of “Approved Leases” in its entirety and inserting in lieu
thereof the following:

 

“‘Approved Leases’ shall mean (a) all existing Leases, including, without
limitation, the leases set forth on Schedule 1.1F attached hereto (collectively,
the “Existing Leases”), (b) with respect to the Cactus Assemblage and the Wild
Wild West Fee Assemblage, any Leases entered into by Borrower as landlord after
the Effective Date which (i) are not Major Leases and (ii) are not entered into
with a tenant that is an Affiliate of Borrower, in each case on such terms and
conditions as Borrower believes to be in its best interest, and (c) any lease of
up to nine (9) acres of land located at 4750 Procyon Street for parking purposes
provided that such lease has a term that (i) will expire on or prior to the date
that is five (5) years from the date of such lease and calls for an annual
rental rate of $0.60 per square foot and otherwise on such terms and conditions
as Borrower believes to be in its best interest (provided that any Lease of all
or any material portion of the Hotel/Casino Facility shall require the
Administrative Agent’s consent in its sole and absolute discretion).”

 

4

--------------------------------------------------------------------------------


 

(c)                                  Section 1.1 is hereby amended by deleting
the definition of “Base Rate” in its entirety and inserting in lieu thereof the
following:

 

“Base Rate” shall mean on any day the higher of:  (a) the Prime Rate in effect
on such day, and (b) the sum of the Federal Funds rate in effect on such day
plus one half of one percent (0.50%); provided, however, that in no event shall
the Base Rate ever be less than zero percent (0%).

 

(d)                                 Section 1.1 is hereby amended by deleting
the definition of “LIBO Rate” in its entirety and inserting in lieu thereof the
following:

 

“LIBO Rate” shall mean, with respect to any Interest Period, the per annum rate
for such Interest Period and for an amount equal to the amount of the applicable
Loan shown on Reuters Screen LIBOR01 (or any equivalent successor page) at
approximately 11:00 (London time) two Eurodollar Business Days prior to the
first day of such Interest Period or if such rate is not quoted, the arithmetic
average as reasonably determined by the Administrative Agent of the rates at
which deposits in immediately available Dollars in an amount equal to the amount
of the applicable Loan having a maturity approximately equal to such Interest
Period are offered to four (4) reference banks to be selected by the
Administrative Agent in the London interbank market, at approximately 11:00
a.m. (London time) two Eurodollar Business Days prior to the first day of such
Interest Period; provided, however, that in no event shall the LIBO Rate ever be
less than zero percent (0%).

 

(e)                                  Section 1.1 is hereby amended by deleting
the definition of “LIBO Rate Spread” in its entirety and inserting in lieu
thereof the following:

 

“LIBO Rate Spread” shall mean (a) during the Original Term, three and one half
percent (3.5%); (b) during the First Extension Term (provided Borrower exercises
its first Option to Extend in accordance with the terms of Section 2.3 hereof),
four and one half percent (4.5%); and (c) during the Second Extension Term
(provided Borrower exercises its second Option to Extend in accordance with the
terms of Section 2.3 hereof), five and one half percent (5.5%); provided,
however, that immediately after the Release Date, the LIBO Rate Spread shall be
four and one half percent (4.5%) during any Second or Third Extension Term.  In
the event the Obligations are not repaid in full on the Maturity Date, the LIBO
Rate Spread for all periods after the Maturity Date until all Obligations are
repaid in full shall be the LIBO Rate Spread in effect on the day prior to the
Maturity Date.

 

(f)                                   Section 1.1 is hereby amended by deleting
the definition of “Restricted” in its entirety and inserting in lieu thereof the
following:

 

“‘Restricted’ shall mean, when referring to cash or Cash Equivalents of the Loan
Parties, that such cash or Cash Equivalents (i) appears (or would be required to
appear) as “restricted” on a consolidated balance sheet of the Borrower or of

 

5

--------------------------------------------------------------------------------


 

Leasehold Holder (unless such appearance is related to the Loan Documents or
Liens created thereunder), (ii) are subject to any Lien in favor of any Person
other than the Administrative Agent for the benefit of the Secured Parties,
(iii) constitute Cage Cash or (v) is allocated by Borrower for use in paying
current rent and other amounts due under the Ground Lease, current cash interest
or periodic fees due and payable under the Credit Agreement, or reimbursable
expenses of the Administrative Agent or the Lenders due and payable under the
Credit Agreement (provided, however, in no event shall any cash or Cash
Equivalents used for the repurchase of any of the Warrants be deemed
“Restricted”).”

 

4.                                      Amendments to Credit Agreement.

 

(a)                                 Section 2.3(b) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(b)                           Borrower shall have three (3) options to extend
the term of the Loan (each, an “Option to Extend”), from the Original Maturity
Date to the First Extended Maturity Date, from the First Extended Maturity Date
to the Second Extended Maturity Date, and from the Second Extended Maturity Date
to the Third Extended Maturity Date, in each case upon satisfaction of all of
the following conditions precedent:

 

(1)                                 Borrower shall provide Administrative Agent
with written notice of Borrower’s request to exercise the applicable Option to
Extend, at least thirty (30), but not more than ninety (90), days prior to the
Original Maturity Date, First Extended Maturity Date or Second Extended Maturity
Date, as applicable (the “Extension Request”);

 

(2)                                 As of the date of Borrower’s delivery of the
Extension Request, and as of the Original Maturity Date, First Extended Maturity
Date or Second Extended Maturity Date, as applicable, no Event of Default or
Potential Default shall have occurred and be continuing, and Borrower shall so
certify in writing;

 

(3)                                 As of the date of Borrower’s delivery of the
Extension Request, and as of the Original Maturity Date, First Extended Maturity
Date or Second Extended Maturity Date, as applicable, no Default (as defined in
the PropCo Credit Agreement (a “Propco Default”)) or Event of Default (as
defined in the PropCo Credit Agreement (a “Propco Event of Default”)) shall have
occurred and be continuing under the PropCo Loan Documents, and PropCo shall so
certify in writing; provided that if as of the date Borrower delivers the
Extension Request or as of the Original Maturity Date, the First Extended
Maturity Date or the Second Extended Maturity Date, as applicable, (x) a PropCo
Default exists, but such PropCo Default has not become or been declared to be a
PropCo Event of Default, or (y) a PropCo Event of Default exists, but the PropCo
Administrative Agent has entered into a forbearance

 

6

--------------------------------------------------------------------------------


 

agreement or similar agreement (a “PropCo Forbearance Agreement”) agreeing to
forbear from the exercise of its rights and remedies with respect thereto for a
certain period of time (the “PropCo Forbearance Period”), and provided that (in
the case of (x) or (y)) Borrower has satisfied each of the other conditions
precedent contained in this Section 2.3(b), then the term of the Loan shall be
extended on a provisional basis only until the earlier to occur of (i) the date
such PropCo Default or PropCo Event of Default is cured or waived in writing by
the PropCo Administrative Agent and no other PropCo Default or PropCo Event of
Default exists under the PropCo Credit Agreement, in which case the term of the
Loan shall be extended as provided in this Section 2.3(b) (provided the other
conditions precedent listed in this Section 2.3(b) have been satisfied) to the
First Extended Maturity Date, the Second Extended Maturity Date or the Third
Extended Maturity Date, as applicable, or (ii) the date (the “Provisional
Extension Termination Date”) upon which either (A) the PropCo Default becomes or
is declared by the PropCo Administrative Agent to be a PropCo Event of Default
(unless a PropCo Forbearance Agreement was entered into prior to the date such
PropCo Default became or was declared to be a PropCo Event of Default and the
PropCo Forbearance Period remains in full force and effect notwithstanding such
PropCo Event of Default), or (B) the PropCo Forbearance Agreement or the PropCo
Forbearance Period terminates or expires and a PropCo Event of Default continues
to exist following the termination or expiration of the PropCo Forbearance
Agreement or PropCo Forbearance Period, or (C) a subsequent PropCo Event of
Default occurs after the Original Maturity Date, the First Extended Maturity
Date or the Second Extended Maturity Date, as applicable, then in the case of
(A), (B) or (C), Borrower shall be deemed to have failed to satisfy
Section 2.3(b)(3) of the conditions precedent to extend the term of the Loan and
all Obligations with respect to the Loan shall be due and payable as of the
Provisional Extension Termination Date (and the Provisional Extension
Termination Date shall be deemed to be the “Maturity Date” for purposes of this
Agreement and the other Loan Documents), and Administrative Agent shall be
entitled to exercise all of its rights and remedies under the Loan Documents and
applicable law in the event all Obligations with respect to the Loans are not
repaid in full on such Provisional Extension Termination Date, and no payments
received or accepted by Administrative Agent or the Lenders prior to the
Provisional Termination Date shall constitute or be deemed to extend the term of
the Loan or waive or modify any of the provisions of this Section 2.3(b).

 

(4)                                 With respect to the first Option to Extend,
on a date no later than the day that is sixty (60) days after the Original
Maturity Date, Borrower shall have entered into Interest Rate Contracts with an
Acceptable Counterparty which: (a) are in an aggregate notional amount equal to
not less than the then-outstanding aggregate principal amount of all the Loans;
(b) fixes or caps LIBOR at no more than one and one-half percent (1.50%);
(c) covers the period from the first day of the First Extension Term through the
First Extended Maturity Date, (d) otherwise comply with the requirements set
forth in Section 5.12; and (e) are collaterally assigned to the Administrative
Agent pursuant to the Assignment(s) of Interest Rate Contract.

 

7

--------------------------------------------------------------------------------


 

(5)                                 With respect to the second Option to Extend,
on a date no later than the first day of the Second Extension Term, Borrower
shall have entered into Interest Rate Contracts with an Acceptable Counterparty
which: (a) are in an aggregate notional amount equal to not less than the
then-outstanding aggregate principal amount of all the Loans; (b) fixes or caps
LIBOR at no more than two percent (2.00%); (c) covers the period from the first
day of the Second Extension Term through the Second Extended Maturity Date,
(d) otherwise comply with the requirements set forth in Section 5.12; and
(e) are collaterally assigned to the Administrative Agent pursuant to the
Assignment(s) of Interest Rate Contract.

 

(6)                                 With respect to the third Option to Extend,
on a date no later than the first day of the Third Extension Term, Borrower
shall have entered into Interest Rate Contracts with an Acceptable Counterparty
which: (a) are in an aggregate notional amount equal to not less than the
then-outstanding aggregate principal amount of all the Loans; (b) fixes or caps
LIBOR at no more than two and one-half percent (2.50%); (c) covers the period
from the first day of the Third Extension Term through the Third Extended
Maturity Date, (d) otherwise comply with the requirements set forth in
Section 5.12; and (e) are collaterally assigned to the Administrative Agent
pursuant to the Assignment(s) of Interest Rate Contract.

 

(7)                                 With respect to the third Option to Extend,
the Release Date shall have occurred.

 

(8)                                 With respect to the second Option to Extend,
Borrower has previously properly exercised its first Option to Extend the term
of the Loans to the First Extended Maturity Date;

 

(9)                                 With respect to the third Option to Extend,
Borrower has previously properly exercised its first Option to Extend the term
of the Loans to the First Extended Maturity Date and its second Option to Extend
the term of the Loans to the Second Extended Maturity Date;

 

(10)                          Borrower shall execute or cause the execution of
all documents reasonably required by Administrative Agent to evidence the Option
to Extend;

 

(11)                          Borrower shall pay the Extension Fee to
Administrative Agent, on or before 1:00 PM (New York time) on the first Business
Day of each extension term; and

 

(12)                          All costs and expenses incurred by Administrative
Agent or the Lenders (including, without limitation, reasonable attorneys’ fees
and expenses incurred by Administrative Agent or the Lenders in connection with
the exercise of such Option to Extend) shall be payable by Borrower on demand
therefor.”

 

8

--------------------------------------------------------------------------------


 

(b)                                 Section 2.6 of the Credit Agreement is
hereby amended by inserting the following as Section 2.6(3)(c) thereof:

 

“(c)                            Notwithstanding the terms of
Section 2.6(3)(a) and Section 2.6(3)(b) above, commencing immediately after the
Release Date, Borrower shall pay interest on the Loans monthly in cash in
immediately available funds, in arrears, on each Payment Date, at an interest
rate of three percent (3.00%) per annum, as set forth on an interest billing
statement delivered by the Administrative Agent to the Borrower (which delivery
may be by overnight delivery or e-mail attachment addressed to the Senior Vice
President and Treasurer of Borrower) no later than 1:00 p.m. (New York time) on
a date at least one Business Day prior to the date such interest is due.  All
interest on the Loans that accrues after the Release Date that is not paid by
Borrower on each Payment Date in accordance with the terms of this
Section 2.6(3)(c) shall accrue and shall be added to the outstanding principal
amount of the Loans on each Payment Date, increasing the principal amount of the
Loans by such amounts (which increases shall be credited to each Lender
proportionally based on each Lender’s Pro Rata Share of the Loans).”

 

(c)                                  Section 2.11(1) of the Credit Agreement is
hereby amended by inserting the phrase “or Change in Law” after the term
“Requirement of Law” in the first sentence thereof.

 

(d)                                 Article IV of the Credit Agreement is hereby
amended by inserting the following as Section 4.33 thereof:

 

“4.33                  Embargoed Person; OFAC.   As of the date hereof and at
all times throughout the term of the Loans, including after giving effect to any
Transfers permitted pursuant to the Loan Documents, (a) none of the funds or
other assets of Borrower, Leasehold Holder, Holdco or Recourse Guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person; (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower, Leasehold Holder, Holdco or Recourse Guarantor, as
applicable, with the result that the investment in Borrower, Leasehold Holder,
Holdco or Recourse Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or any of the Loans is in violation of law; and (c) none of
the funds of Borrower, Leasehold Holder, Holdco or Recourse Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower, Leasehold Holder, Holdco or Recourse Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loans
are in violation of law.  None of Borrower, Leasehold Holder, Holdco or Recourse
Guarantor is (or will be) a Person with whom Administrative Agent, or any Lender
is restricted from doing business under OFAC regulations (including those
persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 #13224 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action and is
not and shall not engage in any dealings or transactions or otherwise be

 

9

--------------------------------------------------------------------------------


 

associated with such Persons.  In addition, to help the U.S. Government fight
the funding of terrorism and money laundering activities, the U.S.A. Patriot Act
(and the regulations thereunder) requires Administrative Agent and Lenders to
obtain, verify and record information that identifies its customers.  Borrower,
Leasehold Holder, Holdco and Recourse Guarantor shall provide Administrative
Agent and Lenders with any additional information that they deem necessary from
time to time in order to ensure compliance with the U.S.A. Patriot Act and any
other applicable law concerning money laundering and similar activities.”

 

(e)           Article VI of the Credit Agreement is hereby amended by inserting
the following as Section 6.17 thereof:

 

“6.17      Major Leases. Borrower shall not enter into any Major Leases without
Administrative Agent’s prior written consent, which consent may be withheld in
Administrative Agent’s sole and absolute discretion.  Borrower shall have the
right, without Administrative Agent’s consent, to enter into (i) Leases which
are not Major Leases with unaffiliated third parties or (ii) a Lease of up to
nine (9) acres of land located at 4750 Procyon Street for parking purposes
provided that such Lease has a term of no longer than five (5) years and the
rent per square foot thereunder is no less than $0.60 in any given year, in each
case of (i) and (ii), on such terms and conditions as Borrower determines to be
in its best interest (provided that any Lease of all or any material portion of
the Hotel/Casino Facility shall require the Administrative Agent’s consent in
its sole and absolute discretion).”

 

(f)            Article X of the Credit Agreement is hereby amended by inserting
the following as Section 10.24 thereof:

 

“10.24    Release of Cactus Assemblage.

 

(a) Subject to satisfaction of each of the conditions set forth below with
respect to Cactus Assemblage, Administrative Agent shall release the Cactus
Assemblage from the Lien of the Security Instruments (the “Cactus Assemblage
Release”):

 

(1)           Borrower delivers a written notice (a “Release Notice”) to
Administrative Agent of its desire to effect the Cactus Assemblage Release no
later than five (5) Business Days, prior to the date on which the Cactus
Assemblage Release shall occur (the “Release Date”).  A Release Notice may be
rescinded by Borrower upon delivery of written notice to Administrative Agent no
later than two (2) Business Days prior to the Release Date specified in the
Release Notice, provided that Borrower shall be responsible for the actual
out-of-pocket costs and expenses incurred by Administrative Agent or any Lender
in connection with the rescission of such Release Notice.

 

10

--------------------------------------------------------------------------------


 

(2)           Borrower shall have paid to Administrative Agent the Voluntary
Prepayment Release Price or the Property Sale Release Price, as applicable;
provided, however, that in the event the Borrower elects to pay the Voluntary
Prepayment Release Price hereunder, then to the extent the Cactus Assemblage is
sold thereafter and the net proceeds (after customary and reasonable third-party
sale cost deductions) are in excess of Thirty-Five Million Dollars
($35,000,000), Borrower may retain the first Thirty-Five Million Dollars
($35,000,000) of such net proceeds and shall promptly pay to Administrative
Agent the entire portion of such net proceeds that is over Thirty-Five Million
Dollars ($35,000,000) as a prepayment of the Loan.

 

(3)           Borrower shall have paid to Administrative Agent the Modification
Fee.

 

(4)           Borrower shall submit to Administrative Agent not less than ten
(10) Days prior to the Release Date (which must be on a Business Day) an
Officer’s Certificate certifying that (i) the release to be effected will not
violate the terms of this Agreement, (ii) the release to be effected will not
impair or otherwise adversely affect the Lien, security interests and other
rights of Administrative Agent under the Loan Documents not being released (or
as to the Collateral subject to the Loan Documents not being released) and (iii)
the condition set forth in Section 10.24(5) below is satisfied in connection
with the Cactus Assemblage Release (together with calculations and supporting
documentation demonstrating the same in reasonable detail).

 

(5)           Borrower shall deliver, or cause to be delivered, one or more of
the following to Administrative Agent:  (i) cash by wire transfer of immediately
available funds in the amount of $40,000,000.00 which amount shall at Borrower’s
election by written notice to Administrative Agent delivered concurrently with
such amount, either (A) be applied as a voluntary prepayment by Borrower of the
Loan; or (B) be held by Administrative Agent in a reserve as additional
collateral for the Loan and, upon the occurrence and during the continuance of
an Event of Default, applied by Administrative Agent in reduction of the Loan
(and Borrower agrees, at Borrower’s sole cost and expense, to promptly execute
such other documentation as Administrative Agent may request to evidence
Administrative Agent’s security interest in such reserve funds) , (ii) a letter
of credit in form and substance and from an institution, in each case,
reasonably acceptable to Administrative Agent and Required Lenders in the amount
of $40,000,000.00, or (iii) a guaranty in form and substance, and from a
guarantor, in each case reasonably acceptable to Administrative Agent and the
Required Lenders, of an amount of the outstanding principal balance of the Loan
equal to $40,000,000.00.  For the avoidance of doubt, the amounts held in
reserve pursuant to clause (i)(B) above, the face amount of the letter of credit
pursuant to clause (ii) above and the guaranteed amount pursuant to clause (iii)
above shall each be deemed to reduce for LTV Ratio testing purposes only (and
for no other purpose), on a dollar-for-dollar basis, the outstanding principal
amount of the Loan.

 

11

--------------------------------------------------------------------------------


 

(6)           No Event of Default shall have occurred and then be continuing on
the date on which Borrower delivers the Release Notice and on the Release Date.

 

(7)           The Release Date shall have occurred on or prior to June 16, 2017.

 

(8)           Borrower executes and delivers such other instruments,
certificates, opinions of counsel with respect to the enforceability of any
amendments to any of the Loan Documents, and documentation as Administrative
Agent and/or the Rating Agencies shall reasonably request in order to preserve,
confirm or secure the Liens and security granted to Administrative Agent by the
Loan Documents, including any amendments, modifications or supplements to any of
the Loan Documents and partial release endorsements to the existing Title
Policies (if requested by Administrative Agent).

 

(9)           Borrower shall pay for any and all reasonable out-of-pocket costs
and expenses incurred in connection with any proposed Cactus Assemblage Release,
including Administrative Agent’s and the Lenders’ attorneys’ fees and
disbursements, and all title insurance premiums for any endorsements (or
reasonable substitutes for such endorsements) to any existing Title Policies
required by Administrative Agent in connection with such proposed release.

 

(10)         Prior to the Release Date, Borrower shall deliver to Administrative
Agent evidence reasonably satisfactory to Administrative Agent that all amounts
owing by Borrower to any parties in connection with the transaction relating to
the proposed Cactus Assemblage Release have been paid in full, or will
simultaneously be paid in full on the Release Date or adequate reserves therefor
are established by Borrower in cash with respect to contingent or other
liabilities that may arise out of such transaction and for which Borrower is not
adequately indemnified or insured against as reasonably determined by
Administrative Agent.

 

(b) On or following the sixtieth (60) day following the Release Date,
Administrative Agent shall order an updated “as is” FIRREA-compliant appraisal
of the Mortgaged Property taking into account the Cactus Assemblage Release
(which shall be ordered by Administrative Agent at the sole cost and expense of
Borrower) (“LTV Appraisal”).  On the date which is the later of (i) ninety (90)
days following the Release Date, or (ii) five (5) Business Days following
Administrative Agent’s and Required Lender’s approval of an LTV Appraisal (the
“Approved LTV Appraisal”) and written notification to Borrower of the LTV Ratio
based on the Approved LTV Appraisal of the Mortgaged Property (taking into
account the Cactus Assemblage Release and a $40,000,000.00 deemed reduction in
the outstanding principal amount of the Loan as a result of Borrower’s delivery
of any of the items set forth in Section 10.24(a)(5)(i)(B), (ii) or (iii) above)
(the “Approved LTV Ratio”), either:

 

12

--------------------------------------------------------------------------------


 

(i) if the Approved LTV Ratio is greater than fifty percent (50%), then within
five (5) Business Days following receipt of notice from Administrative Agent of
the same, Borrower shall deliver, or cause to be delivered, one or more of the
following to Administrative Agent:  (A) cash by wire transfer of immediately
available funds in the amount (the “Additional LTV Prepayment Amount”)
sufficient to reduce the Approved LTV Ratio to fifty percent (50%), which amount
shall at Borrower’s election by written notice to Administrative Agent delivered
concurrently with such amount, either (I)  be applied as a voluntary prepayment
by Borrower of the Loan; or (II) be held by Administrative Agent in a reserve as
additional collateral for the Loan and, upon the occurrence and during the
continuance of an Event of Default, applied by Administrative Agent in reduction
of the Loan (and Borrower agrees, at Borrower’s sole cost and expense, to
promptly execute such other documentation as Administrative Agent may request to
evidence Administrative Agent’s security interest in such reserve funds) , (B) a
letter of credit in form and substance and from an institution, in each case,
reasonably acceptable to Administrative Agent and Required Lenders in the
Additional LTV Prepayment Amount, or (C) an amended and restated guaranty in
form and substance the same as, and from the guarantor which delivered, the
guaranty on the Release Date and otherwise reasonably acceptable to
Administrative Agent and the Required Lenders, of an amount of the outstanding
principal balance of the Loan equal to the sum of $40,000,000.00 plus the
Additional LTV Prepayment Amount; or

 

(ii) if the Approved LTV Ratio is equal to or less than fifty percent (50%),
then (A) if Borrower delivered cash pursuant to Section 10.24(a)(5)(i)(A) above
on the Release Date as a voluntary prepayment of the Loan, Administrative Agent
and Lenders shall have no obligation to re-loan or return any portion of such
cash and the Loan shall remain repaid, (B) if Borrower delivered cash pursuant
to Section 10.24(a)(5)(i)(B) above into reserve on the Release Date,
Administrative Agent and Lenders shall, within five (5) Business Days following
approval of the Approved LTV Appraisal, return all or such portion of such
reserved amounts such that the Approved LTV Ratio taking into account the return
of such reserved amounts for Approved LTV Ratio testing purposes only equals
fifty percent (50%), (C) if Borrower delivered, or caused to be delivered, a
letter of credit pursuant to Section 10.24(a)(5)(ii) above on the Release Date,
Borrower shall be entitled to deliver a letter of credit satisfying the terms of
Section 10.24(a)(5)(ii) in a reduced amount such that the Approved LTV Ratio
taking into account the amount of such reduced letter of credit for Approved LTV
Ratio testing purposes only equals fifty percent (50)%, and (C) if Borrower
delivered, or caused to be delivered a guaranty pursuant to Section
10.24(a)(5)(iii) above on the Release Date, Borrower shall be entitled to
deliver an amended and restated guaranty in form and substance the same as, and
from same guarantor which delivered, the guaranty on the Release Date, and
otherwise reasonably acceptable to Administrative Agent and Required Lenders,
which amended and restated guaranty shall be of a portion of the outstanding
principal amount of the Loan equal to such amount which would cause the Approved
LTV Ratio taking into account the amount guaranteed by such amended and restated
guaranty for testing purposes only to equal fifty percent (50)%.

 

13

--------------------------------------------------------------------------------


 

(c) Administrative Agent and Lenders hereby consent to the delivery of the
guaranties set forth in Sections 10.24(a)(5)(iii), (b)(i)(C) or (b)(ii)(C) above
by PropCo so long as as of the date of delivery of the applicable guaranty,
PropCo is then in compliance with the financial covenants set forth in Section
10.08 of the PropCo Credit Agreement (as hereinafter defined) (the “Financial
Covenants”) and there are no then-existing PropCo Events of Default (as
hereinafter defined) under the PropCo Credit Agreement.   In the event at any
time while a guaranty by PropCo is outstanding, PropCo no longer satisfies the
Financial Covenants under the PropCo Credit Agreement or a PropCo Event of
Default occurs under the PropCo Credit Agreement, then the same shall be an
Event of Default hereunder unless either (i) the same is cured by PropCo to
Administrative Agent’s and Required Lenders’ reasonable satisfaction within
ninety (90) days from PropCo’s receipt of notice of the same, or (ii) Borrower
delivers, or causes to be delivered either (A)  a new guaranty in form and
substance the same as the applicable guaranty from PropCo from a guarantor
reasonably acceptable to Administrative Agent and the Required Lenders, (B) cash
by wire transfer of immediately available funds in the amount of the amount
guaranteed in the applicable guaranty from PropCo,  which amount shall at
Borrower’s election by written notice to Administrative Agent delivered
concurrently with such amount, either (I) be applied as a voluntary prepayment
by Borrower of the Loan; or (II) be held by Administrative Agent in a reserve as
additional collateral for the Loan and, upon the occurrence and during the
continuance of an Event of Default, applied by Administrative Agent in reduction
of the Loan (and Borrower agrees, at Borrower’s sole cost and expense, to
promptly execute such other documentation as Administrative Agent may request to
evidence Administrative Agent’s security interest in such reserve funds), or (C)
a letter of credit in form and substance and from an institution, in each case,
reasonably acceptable to Administrative Agent and Required Lenders in the amount
of the amount guaranteed in the applicable guaranty from PropCo.  In the event
the PropCo Credit Agreement is terminated for any reason whatsoever following
the Modification Closing Date, for the purposes of this clause (c) the Financial
Covenants shall be deemed to remain in full force and effect in accordance with
the PropCo Credit Agreement as in effect as of the Modification Closing Date (as
modified only by such amendments and modifications thereto as have been approved
by Administrative Agent and Required Lenders in the their sole discretion).

 

(d) At least five (5) Business Days prior to the delivery of any guaranty by
PropCo under this Section 10.24, Borrower shall deliver, or cause to be
delivered, such financial information, reports, documents and other information
with respect to PropCo as are reasonably necessary for Administrative Agent to
determine whether PropCo is in compliance with the Financial Covenants.  During
such time as a guaranty is outstanding from PropCo, Borrower shall deliver, or
cause to be delivered, to Administrative Agent each of the financial statements
and other deliveries with respect to PropCo as are required to be delivered to
the Administrative Agent (as defined in the PropCo Credit Agreement) under
Section 9.04 of the PropCo Credit Agreement as in effect as of the Modification
Closing Date (as modified only by such amendments and modifications thereto as
have been approved by Administrative Agent and Required Lenders in the their
sole discretion).  In the event the PropCo Credit Agreement is terminated,
Borrower shall continue to make, or cause to be made, the deliveries required
under this clause (d) for so long as the applicable guaranty remains in effect,
as if the PropCo Credit Agreement remained in full force and effect.

 

14

--------------------------------------------------------------------------------


 

For the purposes of this Section 10.24, the following terms shall have the
following meanings:

 

“Modification Closing Date” means July 15, 2016.

 

“PropCo Credit Agreement” means that certain Credit Agreement, dated as of June
8, 2016, among Propco, as borrower; the subsidiary guarantors of Propco from
time to time party thereto, as guarantors; the lenders from time to time party
thereto; the L/C Lenders (as defined therein) party thereto; Deutsche Bank, as
swingline lender, as administrative agent and as collateral agent; Merrill
Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan, Deutsche Bank Securities,
Inc., Fifth Third Bank, Goldman Sachs Bank USA, Citigroup Global Markets Inc.,
Macquarie Capital (USA) Inc., Citizens Bank, N.A. and UBS Securities LLC, as
lead arrangers and bookrunners for the revolving facility and the term A
facility and as lead arrangers and bookrunners for the term B facility;
JPMorgan, Bank of America, N.A., Deutsche Bank and Fifth Third Bank, as
syndication agents; and Goldman Sachs Bank USA, Citigroup Global Markets Inc.,
Macquarie Capital (USA) Inc., Citizens Bank, N.A., UBS Securities LLC and Credit
Suisse Securities (USA) LLC, as documentation agents.

 

“PropCo Event of Default” means “Event of Default” as such term is defined in
the PropCo Credit Agreement.”

 

5.             Amendments to Warrants.  Simultaneously with the execution and
delivery hereof, and as a condition precedent to the effectiveness of this
Modification Agreement, the Borrower shall execute and deliver an amendment to
each of the Warrants in the form attached hereto as Exhibit B.

 

6.             Affiliate Leases.  On or prior to the date that is ninety (90)
days after the date hereof, the Borrower shall enter into a lease in the form
attached hereto as Exhibit A with each of its tenants that are Affiliates (each,
an “Affiliate Lease”) at a fair market rental rate approved by Administrative
Agent in its reasonable discretion.  Borrower shall have the right to waive the
tenant’s obligation to pay rent under each Affiliate Lease prior to the
occurrence of an Event of Default.  In the event that any Affiliate Lease does
not provide that it is terminable by the Administrative Agent (or any successor
landlord) at any time following an Event of Default, then at the time such
Affiliate Lease is executed, the Borrower shall deliver to Administrative Agent
a guaranty of the obligations of each tenant under an Affiliate Lease in form
and substance and from a guarantor acceptable to Administrative Agent and the
Required Lenders in their sole and absolute discretion, provided, however, that
if the tenant is Propco, then no such guaranty shall be required by the
Administrative Agent or the Lenders. In addition, simultaneously with the
execution of each Affiliate Lease, Borrower shall enter into an assignment of
leases and rents in favor of the Administrative Agent in the form of the
existing Assignment of Leases and Rents.  In no event shall Borrower amend,
modify or terminate any Affiliate Lease without the prior written consent of
Administrative Agent, which consent may be withheld in its sole and absolute
discretion.

 

15

--------------------------------------------------------------------------------


 

7.             Covenants, Representations and Warranties of Borrower.

 

(a)           Borrower hereby acknowledges and agrees that all terms, covenants,
conditions and provisions of the Loan Documents continue in full force and
effect and remain unaffected and unchanged, except to the extent expressly set
forth in this Modification Agreement. Neither this Modification Agreement nor
the execution and delivery of this Modification Agreement by the parties hereto
shall constitute a novation or renewal of the Obligations or any of the Loan
Documents. This Modification Agreement is not intended to and shall not be
deemed or construed to create or constitute a waiver, release, or relinquishment
of, and shall not affect, the liens, security interests and rights, remedies and
interests thereunder, all of which are hereby ratified, confirmed, renewed and
extended in all respects. Without limiting the foregoing Borrower reaffirms that
each of its representations, warranties, covenants and agreements set forth in
the Loan Documents.

 

(b)           Borrower acknowledges and agrees that all of the Mortgaged
Property and Collateral under the Facility secures and shall continue to secure
the Facility with valid, binding, enforceable and perfected first priority liens
and security interests, and Borrower has not taken, nor caused any other Person
to take, nor has any other event occurred with the lapse of time or the giving
of notice or both that would constitute or result in, any action that would
cause or otherwise result in the interruption, cessation or other lapse of the
aforesaid liens and security interests in the Mortgaged Property or the
Collateral for the Loan or the loss of the first priority status of such liens
or otherwise a loss of perfection of such liens.

 

(c)           The Borrower represents and warrants that the rent roll for the
Mortgaged Property attached hereto as Schedule 1 is true, accurate and complete
in all respects.

 

(d)           The Borrower represents and warrants that the Borrower is treated
as a partnership for U.S. federal income tax purposes.

 

(e)           The Borrower represents and warrants that (i) this Modification
Agreement constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
affecting enforceability, (ii) the execution and delivery by the Borrower of
this Modification Agreement has been duly authorized by all requisite action on
the part of the Borrower and will not violate any of the Organizational
Documents of the Borrower and (iii) Borrower’s execution and delivery of this
Modification Agreement will not violate any law, rule, regulation, order, writ,
judgment, injunction, decree or any provision of any indenture, agreements or
undertaking to which Borrower is a party or the Organizational Documents of
Borrower.

 

8.             Effect on Loan Documents.

 

(a)           References. Each reference in any Loan Document (each a “Subject
Document”) to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of
like import, each reference in the other Loan Documents to such Subject
Document, “thereunder”, “thereof”, “therein”, or words of like import, and each
reference in any Loan Document (including, without

 

16

--------------------------------------------------------------------------------


 

limitation, such Subject Document) to any term, condition or provision contained
in such Subject Document, “thereunder”, “thereof”, “therein”, or words of like
import, shall mean and be a reference to such Subject Document (or such term,
condition or provision, as applicable) as amended, supplemented or otherwise
modified hereby or in connection herewith.

 

(b)           Incorporation. Each covenant, agreement, representation or
warranty of any Person contained in this Modification Agreement shall be deemed,
for all purposes under the Loan Documents, to constitute a covenant, agreement,
representation or warranty (as applicable) of such Person under the Loan
Documents.

 

9.             Release of Claims.

 

(a)           Effective as of the date hereof, Borrower, Leasehold Holder and
Holdco,  each on its own behalf and on behalf of (x) its managers, employees,
officers, directors, and agents and (y) Borrower’s subsidiaries, parent
entities; shareholders, partners, members, managers, owners, and other
principals (collectively, the “Borrower Releasors”), hereby fully and forever
irrevocably releases, relinquishes, discharges and acquits Deutsche Bank and
JPMorgan and their respective past, present, and future predecessors,
successors, subsidiaries, parent entities, assigns, participants, shareholders,
partners, members, managers, owners, other principals, affiliates, managers,
employees, officers, directors, attorneys, agents, other representatives,
insurers and any other individuals and/or entities claiming or acting by,
through, under or in concert with each such entity or individual (collectively,
the “Lender Releasees”), of and from and against any and all defenses, offsets,
cross-complaints, causes of action, rights, claims or demands of any kind or
nature whatsoever, including without limitation, any usury or lender liability
claims or defenses, arising out of or relating to the Facility, the Credit
Agreement or any Loan Document, this Modification Agreement or the other
document executed and delivered in connection with this Modification Agreement,
in each case related to matters arising on or prior to the date hereof
(collectively, “Defenses”) and all other claims, demands, obligations, duties,
liabilities, damages, expenses, claims of offset, indebtedness, debts, breaches
of contract, duty or relationship, acts, omissions, misfeasance, malfeasance,
causes of action, sums of money, accounts, compensation, contracts,
controversies, promises, damages, costs, losses and remedies therefor, choses in
action, rights of indemnity or liability of any type, kind, nature, description
or character whatsoever, in each case related to matters arising on or prior to
the date hereof, directly or indirectly, in any manner from and/or out of (i)
the Facility, the Credit Agreement and/or the Loan Documents, (ii) Lenders’
acts, statements, conduct, representations and omissions made in connection
therewith, or (iii) any fact, matter, transaction or event relating thereto,
whether known or unknown, suspected or unsuspected in each case related to
matters arising on or prior to the date hereof, which could, might or may be
claimed to exist,  whether liquidated or unliquidated, each though fully set
forth herein at length (collectively, the “Released Claims”). In addition,
Borrower and all Borrower Releasors agree not to commence, join in, consent to,
prosecute or participate in any suit or other proceeding in a position (or the
reasonably anticipated effect thereof) which is adverse to any of the Lender
Releasees or any of their respective rights under the Loan Documents, arising or
as a consequence directly or indirectly from or of any of the Released Claims. 
For avoidance of doubt, Lender Releasees acknowledge and agree that nothing set
forth in this Section 9 is intended to, nor shall any Lender Releasee assert
that anything set forth in this Section 9 be construed to, in any manner
release, relinquish, discharge or acquit any Lender Releasee from its continuing
obligations in respect of the Facility arising under or pursuant to the Credit
Agreement or any Loan Document, this Modification Agreement or the other
document executed and delivered in connection with this Modification Agreement.

 

17

--------------------------------------------------------------------------------


 

(b)           Borrower Releasors hereby irrevocably waive the provisions of any
applicable laws restricting the release of claims which the releasing parties do
not know or suspect to exist at the time of release, which, if known, would have
materially affected the decision to agree to these releases. In connection with
the foregoing, Borrower Releasors hereby agree, represent and warrant to
Deutsche Bank and JPMorgan that they realize and acknowledge that factual
matters now unknown may have given or may hereafter give rise to causes of
action, claims, demands, debts; controversies, damages, costs, losses and
expenses which are presently unknown, unanticipated and unsuspected, and
Borrower Releasors further agree, represent and warrant that the releases
provided herein have been negotiated and agreed upon in light of that
realization and that Borrower Releasors nevertheless hereby intend to release,
discharge and acquit the parties set forth hereinabove from, any such unknown
causes of action, claims, demands, debts, controversies, damages, costs, losses
and expenses which are in any manner set forth in or related to the Facility and
all dealings in connection therewith, in each case related to matters arising on
or prior to the date hereof.

 

(c)           Borrower Releasors hereby acknowledge that they have not relied
upon any representation of any kind made by Deutsche Bank, JPMorgan or any
affiliate of such party in making the foregoing release.

 

(d)           Borrower Releasors represent and warrant that none of them has
heretofore assigned, transferred, pledged or hypothecated (collectively, a
“Transfer”) or purported to Transfer, to any person or entity any matter
released by such person or entity hereunder or any portion thereof or interest
therein, and each Borrower Releasor agrees to indemnify, protect, defend and
hold each of the Lender Releasees harmless from and against any and all claims,
losses, liabilities, costs, expenses, fees and damages (including reasonable
attorneys’ fees and court costs, including all reasonable attorneys’ fees and
court costs incurred in enforcing such indemnity) based on or arising out of any
such Transfer or purported Transfer by such person or entity.

 

(e)           Borrower agrees to indemnify, protect, defend and hold Lender
Releasees harmless from and against any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages (collectively, the “Indemnified Claims”) which
Borrower’s officers, directors, agents, subsidiaries, parent entities,
shareholders, partners, members, managers, owners or other principals have or
may claim to have against Lender Releasees arising out of this Modification
Agreement, the Credit Agreement, the other Loan Documents and any or all of the
actions and transactions contemplated hereby or thereby, including any actual or
alleged performance or non-performance of any Lender Releasees hereunder or
under the Loan Documents, in each case related to matters arising on or prior to
the date hereof.

 

18

--------------------------------------------------------------------------------


 

10.          Miscellaneous.

 

(a)           Counterparts. This Modification Agreement may be executed in any
number of counterparts, and each such counterpart, when so executed and
delivered, shall be deemed to be an original and binding upon the party signing
such counterpart; all such counterparts taken together shall constitute one and
the same instrument.

 

(b)           Governing Law. This Modification Agreement shall be governed by,
and shall be construed and enforced in accordance with, the laws of the State of
New York.

 

(c)           Headings. Section headings in this Modification Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Modification Agreement for any other purpose.

 

(d)           Entire Agreement. This Modification Agreement supersedes all prior
understandings and agreements with respect to the subject matter hereof and
constitutes the entire agreement among the parties with respect to the matters
addressed herein, and may not be modified except by written agreement signed by
all parties hereto.

 

(e)           Successors and Assigns. This Modification Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted assigns, executors and personal representatives.

 

(f)            Expenses. The Borrower hereby agrees to promptly pay all
reasonable attorneys’ fees and expenses and other costs or expenses incurred by
Administrative Agent and the Lenders in connection with this Modification
Agreement.

 

(g)           Reaffirmation of Guaranty.  Recourse Guarantor hereby reaffirms
its obligations under the Recourse Guaranty in all respects.

 

(h)           Tax Reporting. For income tax purposes, each of the parties hereto
agrees that it shall report all transactions contemplated by this Modification
Agreement and the Credit Agreement in a manner consistent with, and in
accordance with, the form in which such transactions are described, including
treating all Loan payments pursuant to the Credit Agreement or denominated by
the Borrower as payments on the Loan as made with respect to the Loan.

 

[SIGNATURE PAGES FOLLOW]

 

19

--------------------------------------------------------------------------------


 

EXHIBIT B

 

IN WITNESS WHEREOF, the undersigned have executed this Modification Agreement as
of the date first above referenced.

 

 

BORROWER:

 

 

 

 

 

CV PROPCO, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Matthew L. Heinhold

 

 

Name: Matthew L. Heinhold

 

 

Title: Secretary

 

 

 

 

 

LEASEHOLD HOLDER:

 

 

 

 

 

NP TROPICANA LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Matthew L. Heinhold

 

 

Name: Matthew L. Heinhold

 

 

Title: Secretary

 

 

 

 

 

HOLDCO:

 

 

 

 

 

NP LANDCO HOLDCO LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Matthew L. Heinhold

 

 

Name: Matthew L. Heinhold

 

 

Title: Secretary

 

--------------------------------------------------------------------------------


 

 

RECOURSE GUARANTOR:

 

 

 

STATION CASINOS LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

/s/ Matthew L. Heinhold

 

 

Name: Matthew L. Heinhold

 

 

Title: Secretary

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

 

 

 

 

 

By:

/s/ David Rosenblum

 

 

Name: David Rosenblum

 

 

Title: Managing Director

 

 

 

By:

/s/ Le Shay Chong

 

 

Name: Le Shay Chong

 

 

Title: Director

 

 

 

 

 

For purposes of Section 7 hereof only:

 

 

 

GERMAN AMERICAN CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Thomas C. Vasile

 

 

Name: Thomas C. Vasile

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Larney J. Bisbano

 

 

Name: Larney J. Bisbano

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

SYNDICATION AGENT AND LENDER:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Neil R. Boylan

 

 

Name: Neil R. Boylan

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Lease

 

[Attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Amendment to Warrants

 

[Attached]

 

 

--------------------------------------------------------------------------------


 

No. of Unit Groups: [    ]

Warrant No. [  ]

 

FORM OF FIRST AMENDMENT TO WARRANT
TO PURCHASE UNITS REPRESENTING LIMITED LIABILITY COMPANY INTERESTS IN
[                   ]

 

THIS FIRST AMENDMENT TO WARRANT TO PURCHASE UNITS REPRESENTING LIMITED LIABILITY
COMPANY INTERESTS IN [                           ], dated as of July    , 2016
(this “Amendment”), is entered into by and between
[                                ], a Nevada limited liability company (the
“Company”), and [                 ], or its registered assigns (“[              
                ]”).

 

RECITALS:

 

WHEREAS, the Company entered into that certain Warrant to Purchase Units
Representing Limited Liability Company Interests in the Company, dated as of
June 17, 2011 (the “Warrant”), pursuant to which [                            ]
is entitled to purchase from the Company at any time and from time to time
during the Exercise Period, [                           ] Unit Groups, in whole
or in part, at a purchase price per Unit Group equal to the Exercise Price then
in effect, adjusted as provided in the Warrant; and

 

WHEREAS, the Company and [                      ] desire to amend the Warrant in
the manner set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.     Capitalized Terms.  Capitalized terms not defined herein shall have the
meaning ascribed thereto in the Warrant.

 

2.     Amendments to Warrant.

 

(a)   The definition of “Expiration Date” in the Warrant is deleted in its
entirety and replaced with the following:

 

“Expiration Date” means 5:00 p.m., Las Vegas, Nevada time, on December 17, 2020.

 

The definition of “New Land Loan Agreement” in the Warrant is deleted in its
entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“New Land Loan Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 16, 2011, by and between the Company, as
[                      ], Other Issuer, as [                             ], the
Land Loan Lenders, Deutsche Bank AG Cayman Islands Branch, as administrative
agent, and JPMorgan Chase Bank, as syndication agent, as amended by that certain
First Loan Modification Agreement and Omnibus Amendment, dated as of July   ,
2016.

 

The definition of “Trigger Date” in the Warrant is deleted in its entirety and
replaced with the following:

 

“Trigger Date” means the earlier of (i) the date after June 17, 2017 on which
all obligations (including principal, interest, fees and other amounts) owing by
[                             ] pursuant to the New Land Loan Agreement are paid
in full and (ii) the date [                               ] delivers (or is
required pursuant to the Warrant Purchase Agreement to deliver) a Land Sale
Notice.  For avoidance of doubt, no notice of the sale of the Cactus Assemblage
given pursuant to Section 10.24 of the New Land Loan Agreement shall constitute
a “Land Sale Notice” and no sale of the Cactus Assemblage completed pursuant to
Section 10.24 of the New Land Loan Agreement shall constitute a “Land Sale”.

 

--------------------------------------------------------------------------------


 

The following defined terms are added to the Warrant in alphabetical order with
respect to the other definitions appearing therein:

 

“Administrative Agent” has the meaning set forth in the New Land Loan Agreement.

 

“Cactus Assemblage” has the meaning set forth in the New Land Loan Agreement.

 

“First Other Issuer Warrant” means that certain Warrant to Purchase Units
Representing Limited Liability Company Interests in Other Issuer, dated as of
June 17, 2011, by Other Issuer, pursuant to which [               ] is entitled
to purchase from Other Issuer at any time and from time to time during the
Exercise Period, [         ]  Unit Groups (as defined therein).

 

“Other Company Warrant” means that certain Warrant to Purchase Units
Representing Limited Liability Company Interests in the Company, dated as of
June 17, 2011, by the Company, pursuant to which [           ] is entitled to
purchase from the Company at any time and from time to time during the Exercise
Period, [       ] Unit Groups (as defined therein).

 

“Other Issuer” means [                      ], a Nevada limited liability
company.

 

“Other Issuer Warrant Agreement” means that certain Warrant Purchase and
Securityholder Agreement, dated as of June 16, 2011, between Other Issuer, NP
Landco Holdco LLC, GACC and JPMorgan Chase Bank.

 

“Outstanding Warrants” means, collectively, (i) this Warrant, (ii) the Other
Company Warrant, (iii) the First Other Issuer Warrant and (iv) the Second Other
Issuer Warrant.

 

“Release Date” has the meaning set forth in the New Land Loan Agreement.

 

“Second Other Issuer Warrant” means that certain Warrant to Purchase Units
Representing Limited Liability Company Interests in Other Issuer, dated as of
June 17, 2011, by Other Issuer, pursuant to which [               ] is entitled
to purchase from Other Issuer at any time and from time to time during the
Exercise Period, [         ]  Unit Groups (as defined therein).

 

“Warrant Repurchase Right” means the right to purchase in whole and not in part
from the Bank Equityholders (as defined in the Warrant Purchase Agreement and
the Other Issuer Warrant Agreement, as applicable) the Outstanding Warrants in
accordance with the terms hereof.

 

--------------------------------------------------------------------------------


 

The following is added as a new Section [  ] to the Warrant:

 

“Section [  ].  Warrant Repurchase Right; Automatic Cancellation of Warrant Upon
Repayment On or Before June 17, 2017 of All Obligations Under New Land Loan
Agreement.

 

A.             At any time during the period commencing on the Release Date
(provided the same occurs prior to June 17, 2017) and continuing until June 17,
2017, the Company shall have the right to exercise the Warrant Repurchase Right
subject to satisfaction of the following conditions:

 

1.              no Event of Default (as defined in the New Land Loan Agreement)
shall have occurred and be continuing;

 

2.              the Company shall deliver written notice to Administrative Agent
and to each Bank Equityholder no less than five (5) Business Days prior to the
closing of such sale;

 

3.              the Company shall have exercised the Warrant Repurchase Right
pursuant to the Other Company Warrant;

 

4.              Other Issuer shall have exercised the Warrant Repurchase Right
pursuant to the First Other Issuer Warrant and the Second Other Issuer Warrant;
and

 

5.              the Company and/or Other Issuer shall have paid or caused to be
paid to Administrative Agent for the ratable benefit of the Bank Equityholders
an aggregate purchase price of Four Million Dollars ($4,000,000) for the
Outstanding Warrants.

 

The sale of the Outstanding Warrants by the Bank Equityholders shall be without
recourse to the Bank Equityholders and without any representations or warranties
by the Bank Equityholders other than representations of
[                            ]’s due authorization to sell and lien free title
to all rights and interests under the Warrant.

 

B.             In the event that the Obligations (as defined in the New Land
Loan Agreement) are repaid in full in cash on or prior to June 17, 2017, the
Outstanding Warrants shall be immediately and automatically cancelled.”

 

3.     Sale of Cactus Assemblage Not a Land Sale.  [                    ]
acknowledges and agrees that neither the sale of the Cactus Assemblage nor the
giving of any notice in respect thereof occurring as provided for in
Section 10.24 of the New Land Loan Agreement in respect of a Cactus Assemblage
Release (as defined therein) shall give rise to or otherwise constitute a
Trigger Event.

 

--------------------------------------------------------------------------------


 

4.     Tax Reporting. For income tax purposes, each of the parties hereto agrees
that it shall report all transactions contemplated by this Amendment in a manner
consistent with, and in accordance with, the form in which such transactions are
described.

 

5.     Due Authorization.  Each party represents and warrants that (i) this
Amendment constitutes the legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
affecting enforceability, (ii) the execution and delivery by such party of this
Amendment has been duly authorized by all requisite action on the part of such
party and will not violate any of the organizational documents of such party and
(iii) such party’s execution and delivery of this Amendment will not violate any
law, rule, regulation, order, writ, judgment, injunction, decree or any
provision of any indenture, agreements or undertaking to which such party is a
party or the organizational documents of such party.

 

6.     Title to Warrant.  [                       ] is the sole owner of the
Warrant and all rights, titles and interests conferred thereby, free and clear
of liens, claims, encumbrances or adverse interests.

 

7.     Warrant in Effect.  The Warrant, as amended hereby, remains in full force
and effect.

 

8.     Execution in Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same agreement.  Any executed counterpart of this
Amendment or the Warrant transmitted via facsimile or via e-mail in portable
document format (.pdf) shall be treated as an original for all purposes and
shall be sufficient to bind the parties hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

COMPANY:

 

 

 

 

 

[                 ],

 

a Nevada limited liability company

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                 ]:

 

 

 

[                 ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Rent Roll

 

[Attached]

 

--------------------------------------------------------------------------------